TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00465-CV



                                 Sylvia L. Fragosa, Appellant

                                                v.

                                  Robert T. Acosta, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     NO. C-1-CV-13-004784, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on July 5, 2013. On September 10, we sent

notice informing the trial court clerk’s office that the record was overdue. The trial court clerk

responded that appellant had not made arrangements to pay for the record. On September 16,

we sent appellant notice that the record was overdue and that it was her responsibility to

make arrangements to pay for the record. We gave her until September 26 to respond and

provide a status report, cautioning her that the appeal would be subject to dismissal if she did

not respond. To date, appellant has not responded to our request or otherwise contacted this

Court about the appeal. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 37.3(b), 42.3(b).
                                        __________________________________________

                                        David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: October 25, 2013




                                            2